FILE COPY

                                                                             NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES

                                    Court of Appeals
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                             100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                          January 22, 2015

      Hon. M. Sameer Ahmed
      Ahmed, Alexander & Molina, LLP
      4009 S. Sugar Road
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00035-CV
      Tr.Ct.No. C-6646-14-C
      Style:    Bernadette Morales and Sandra Gonzalez v. Omar H. Saenz, Elizabeth M.
                Saenz, Margarita Lopez Perez and Alfredo Morales

      Dear Counsel:

             Upon review of the notice of appeal in the above cause, it appears that the
      appeal has not been timely perfected. Pursuant to TEX. R. APP. P. 42.3, you are hereby
      given notice of this defect so that steps may be taken to correct the defect, if it can be
      done. If, after the expiration of ten days from the date of this letter, this defect is not
      cured, this appeal shall be dismissed. The parties should file a docketing statement
      with this Court within 15 days from the date of this notice. See TEX. R. APP. P. 5, 32.
      Also, please remit the $195.00 filing fee within ten days from the date of this notice.

            Also, it appears that the notice of appeal does not comply with Tex. R. App. P.
      25.1(d) (6). The amended notice of appeal should be filed with the district clerk within
      10 days from the date of this notice, and a copy should be forwarded to this Court.

             Appeals and original proceedings in this Court are governed by the Texas Rules
      of Appellate Procedure. The parties to this cause should review the rules and ensure
      that their filings meet the requirements of the rules. The parties should also review
      information regarding the Court’s policies and procedures which can be found on the
      Court’s website at http://www.txcourts.gov/13thcoa.aspx. The Court’s website includes
      a wide variety of useful links and specific information about matters such as fees,
      motions, the alternative dispute resolution program, oral argument, and access to
      appellate records.

              Under the recent amendments to the appellate rules, effective January 1, 2014,
      all attorneys in civil and criminal cases are required to file all documents (except a
      document submitted under seal or subject to a motion to seal) with the Court through
      the eFileTexas.gov electronic filing system. Parties not represented by an attorney are
      strongly encouraged to e-file documents, but e-filing is not required. An e-filer is not
      required to file any paper copies of an e-filed document unless specifically requested by
                                                                                FILE COPY

Case No. 13-15-00035-CV
Page 2


the Court. All e-filed documents must conform to Rule 9 of the Texas Rules of
Appellate Procedure. If a party is not required to e-file a document, the original and one
unbound copy of the document should be filed. See id. R. 9.3(a)(1). All documents, e-
filed or submitted in paper, must be redacted in compliance with Rule 9, see id. R. 9.9,
9.10, and e-filed briefs must follow the Texas Supreme Court’s Redaction Guidelines.

                                         Very truly yours,


                                         Dorian E. Ramirez, Clerk

DER:pf
cc: Hon. Ricardo Perez
     Hon. Laura Hinojosa (DELIVERED VIA E-MAIL)
     Mr. Jessie Salazar (DELIVERED VIA E-MAIL)